DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/12/2021 has been entered. Claim 1 has been amended. Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites the limitation "the outer sheath". There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending “the outer sheath” limitation to read “the one-layer outer sheath”
Claims 2-20 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a corner of the steel cord between the adjacent linear non-bent sections is beveled”. The written description is completely silent to the limitation of “a corner of the steel cord between the 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, the illustration and description as detailed above are insufficient to disclose or reasonably suggest the bent portions 41 – (construed as a corner) are beveled. Therefore, the amended limitation of “a corner of the steel cord between the adjacent linear non-bent sections is beveled”; is not present in the original specification, claims or drawings and are therefore rejected as new matter.
Claims 2-20 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Miao (US 2013/0340910 A1 – of record), in view of, Miyazaki et al. (US 2002/0117246 A1), in view of Kawatani (US 6,109,017). 
Regarding claim 1, Miao discloses a plurality of steel strands useful as a bead wire, see [0009]. The steel strands are configured to have a core and sheath arrangement where: a core part is made of not less than two core strands twisted together and a sheath part is made of not less than three sheath strands twisted together around the core part, where the sheath strands 11s includes an embossed strands 14 in a spirally or wavy shape before twisting – (corresponds to the claimed two or three twisted core filaments and outer sheath wound helically wound around the core along it longitudinal extent); the diameter of the core strands is the same as the diameter of the sheath strands – (corresponds to the claimed core filaments have same filament diameters as the outer sheath filaments); the core strands and/or sheath strands include an embossed strand that is embossed in a wave shape before twisting – (corresponds to the claimed two or more filaments selected from among the core filaments and the outer sheath filaments, are crimped filaments each including bent sections and non-bent sections that are repeatedly disposed along the longitudinal direction); and the twisting direction and the twisting pitch Pc of the core strands are the same as a twisting direction and twisting pitch Ps of the corresponds to the claimed length of lay for the core is same as length of lay for the outer sheath), see [0010], [0038].
The steel strands are further configured to have a twisting pitch of 26 mm – (corresponds to the claimed length of lay); and strand diameter of 0.37 mm – (corresponds to the claimed filament diameter, where the twisting pitch/strand diameter = 70 which meets the claimed range of between 50 and 75. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art with sufficient specificity’ the prior art range anticipates the claimed range”, see MPEP § 2131.03(II).
As to each non-bent section is linear, and wherein the steel cord at each bent section is bent at approximately a right angle between adjacent linear non-bent sections and a corner of the steel cord between the adjacent linear non-bent sections is beveled:
Miao does not explicitly describe the wave shape of its filament in the claimed manner. However, it is common in the art to form wave shaped filaments having the claimed non-bent/linear, and bent sections. 
Miyazaki discloses a metal cord suitable for improving rubber permeability, see abstract. The cord is configured to have a waved shape having non-bent/linear, and bent sections, see FIG. 3 below and [0049]. Miyazaki discloses with such a configuration, it is possible to stably secure a sufficient gap between the filaments and it is possible to widely improve a 

[AltContent: textbox (Bent sections are at right angles)][AltContent: arrow][AltContent: textbox (Non-bent sections are linear)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Kawatani discloses a steel cord that is conventionally used as a reinforcing member for radial tires, see Col 1 lines 9-11. The cord is configured to have a wavy form having non-bent/linear, and bent sections, see FIG. 4 below. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Bent sections are at right angles)][AltContent: textbox (Non-bent sections are linear)] 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The cord is further configured to have flat sections – (construed as beveled), whereby for such a configuration the shape retention properties of the cord can be improved, and twisting between the core and outer strands tends not to occur, see Col 9 lines 25-32.
Accordingly, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wave shaped steel cord of Miao such that the wave shaped steel cord has non-bent/linear sections as taught by Miyazaki and where a corner of the steel cord between the adjacent linear non-bent sections is beveled as taught by Kawatani to provide an improved steel cord having fatigue resistance, and shape retention as taught by Miyazaki and Kawatani. 
Regarding claims 2-3, modified Miao teaches a dimension K of embossing of the outer sheath strands – (construed as a less than full measure of amplitude of the outer sheath crimped filaments) is in a range of from 0.02 to 0.25 mm, and strand diameter range of 0.175 to 0.45 mm, see [0040]-[0041]. 
[AltContent: textbox (h)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As depicted above, the dimension K, represents a less than full measure of the amplitude of the wave shaped strand. And it is readily seen 
Regarding claim 4, modified Miao teaches as depicted in FIG. 3 the use of 7 outer sheath strands where at least 4 of the strands are wave-like -  (construed as crimped); thus a percentage of the crimped filaments 4 relative to the outer sheath filaments 7 is 57% which meets the claimed range of between 25% and 100%. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art with sufficient specificity’ the prior art range anticipates the claimed range”, see MPEP § 2131.03(II).
Regarding claims 5-9, modified Miao teaches as depicted in FIG. 3 the use of only two core strands and 7 outer sheath strands; and further discloses the core/sheath arrangement is configured to not less than two core strands twisted together and a sheath part made of not less than three 
Regarding claims 10-20, the aforementioned claim limitations are substantially discussed in the rejections of claims 3-7 above.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.